Citation Nr: 0713628	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
December 24, 2003.

2.  Entitlement to an initial staged evaluation in excess of 
70 percent for PTSD from December 24, 2003 to April 4, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 until August 
1949 and again from December 1950 until December 1953.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.

In February 2004, the appellant testified during a hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  Prior to December 24, 2003, the veteran's PTSD was 
productive of complaints of anxiety, depression, 
irritability, avoidance of crowds, and problems concentrating 
and sleeping; objectively, the veteran had normal speech and 
a logical thought process, was fully oriented, had good 
hygiene, and denied suicidal ideation, and was assigned a GAF 
score of 60 upon VA psychological examination.

2.  From December 24, 2003 through April 4, 2004, the 
competent evidence of record demonstrates serious PTSD 
symptoms, including nightmares, flashbacks, hypervigilance, 
irritability, sleep disturbance, and occasional passive 
suicidal ideation, but his symptoms do not reveal total 
occupational and social impairment with impairment in thought 
or communication, grossly inappropriate behavior, persistent 
danger of hurting oneself or others, intermittent inability 
to perform the activities of daily living, disorientation to 
time or place, or memory loss for names of close relatives.

CONCLUSIONS OF LAW

1.  Prior to December 24, 2003, the criteria for entitlement 
to an initial evaluation in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2006).

2.  From December 24, 2003 through April 4, 2004, the 
criteria for entitlement to an initial staged evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his PTSD.  In this regard, because the November 2002 
rating decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the above 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The November 2003 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating PTSD (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

As the appeal adjudicated by the Board in this decision is 
denied, the veteran is not prejudiced by the absence of 
notice as to the criteria for consideration in the assignment 
of an effective date in the event of award of the benefit 
sought.  See Dingess/Hartman.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a local RO hearing.  The 
Board has perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.
 
In reviewing the transcript of the February 2004 hearing, the 
Board notes that it was indicated that some outpatient 
treatment records going back until approximately 2001 were 
not of record.  A March 2004 deferred rating decision 
indicates that an attempt was made to obtain these treatment 
reports from the Baton Rouge VA outpatient clinic.  The 
response received indicating that no additional reports were 
available.  As such, the Board finds that further development 
is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  The Board has carefully reviewed the veteran's 
remaining statements and testimony and concludes that there 
has been no identification of further available evidence not 
already of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Procedurally, the Board notes that the RO granted service 
connection for PTSD in the November 2002 rating decision and 
assigned an initial evaluation of 30 percent, effective July 
9, 2001.  The October 2003 Statement of the Case decision 
increased the initial evaluation of PTSD to 50 percent, also 
effective July 9, 2001.  Next, a July 2004 rating decision 
increased the veteran's PTSD to 70 percent, effective 
December 24, 2003 and further increased his PTSD evaluation 
to 100 percent, effective April 5, 2004.  As a total 
schedular rating (100 percent) is in effect from April 5, 
2004, this period is not for consideration in this appeal.  
The Board will consider whether the veteran is entitled to 
initial staged ratings greater than 50 percent prior to 
December 24, 2003 and greater than 70 percent from December 
25, 2003 through April 4, 2004.

I.  Prior to December 24, 2003

Prior to December 24, 2003, the veteran is assigned a 50 
percent evaluation for his service-connected PTSD pursuant to 
Diagnostic Code 9411.  Under that diagnostic code section, a 
50 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

In order to achieve the next-higher 70 percent rating under 
Diagnostic Code 9411, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Upon VA examination in October 2002, the veteran reported 
symptoms of anxiety, depression, irritability, and problems 
concentrating and sleeping.  He also stated that he is less 
interested in hobbies and social activities, such as hunting.  
He reported having a close relationship with all family 
members, including his spouse of over 50 years.  
Occupationally, the veteran was employed as a taxi driver at 
the time of this examination.  Mental status examination of 
the veteran indicated that he was neatly-groomed, pleasant, 
and cooperative.  He was fully oriented to person, place, and 
time.  His spontaneous speech was normal and there was no 
evidence of a cognitive dysfunction.  He affect was 
appropriate and his mood was stable.  He denied current or 
past suicidal or homicidal ideation.  Although he reported 
drinking vodka and wine nightly, he denied any social or 
occupation problems due to alcohol use.  The veteran scored a 
22 on the Beck Depression Inventory, which is suggestive of 
moderate levels of clinical depression.  The Axis I diagnosis 
was PTSD.  A GAF score of 60 was assigned for his level of 
psychological, social, and occupational functioning over the 
past year.  The claims folder was not available for review.  
However, the examiner considered the reported medical history 
which was consistent with the evidence of record.

At a VA psychiatric therapy session in June 2002, the veteran 
reported having sleep disturbances, nightmares, and daily 
thoughts of service.  He also reported developing panic 
attacks 6-8 years ago and feeling uncomfortable in crowds.  
He stated that he suffers from problems with concentration as 
his mind will wonder.  Objectively, the veteran was casually 
dressed.  He was alert, oriented, and cooperative.  His 
affect was restricted and his mood was fair.  His judgment 
and insight were intact.  He admitted to being depressed, but 
not suicidal or homicidal.  His speech was described as being 
not spontaneous, but of a regional dialect.  The 
psychiatrist's impression was anxiety disorder and PTSD.  
Additionally, a statement by J.L.S., M.D., dated in February 
2003, reported that the veteran was being treated at the VA 
outpatient clinic for PTSD, depressive disorder (not 
otherwise specified) and age-related cognitive decline.  It 
was noted that the veteran underwent individual and group 
therapy and was taking psychotropic medications.  It was 
reported that the veteran was experiencing intrusive 
recollections and nightmares of combat.  He also displayed 
symptoms of avoidance behavior, numbing, and increases 
arousal.  His current level of functioning was 55.              

The Board finds that the evidence prior to December 24, 2003 
shows a disability picture most nearly approximated by the 
current 50 percent rating.  The overwhelming majority of the 
evidence does not establish symptomatology consistent with 
the criteria for a 70 percent rating under Diagnostic Code 
9411.  Indeed, there is no showing of obsessional rituals 
which interfere with routine activities.  Moreover, there is 
no showing of impaired impulse control or spatial 
disorientation.  The veteran's speech was not shown to be 
intermittently illogical, obscure, or irrelevant and he 
denied suicidal or homicidal ideation.  Further, the evidence 
does not demonstrate neglect of personal appearance and 
hygiene.

In conclusion, the Board finds that the evidence for this 
time period demonstrates symptoms consistent with the current 
50 percent rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Prior to April 5, 2004

Based upon a statement by Dr. J.L.S., dated on December 24, 
2003, the RO found that the veteran's service-connected PTSD 
had worsened and it increased his rating to 70 percent, 
effective the date of Dr. J.L.S.'s statement.  The veteran 
was granted a 100 percent rating based on the evidence 
gathered at the April 5, 2004 VA examination.  Thus, from 
December 24, 2003 through April 4, 2004 the veteran has been 
assigned a 70 percent evaluation for his service-connected 
PTSD pursuant to Diagnostic Code 9411.  Again, the criteria 
for a 70 percent rating including occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  The Board will now examine 
whether the veteran is entitled to a 100 percent rating for 
the above period, which is currently rated at 70 percent.

To achieve the next-higher 100 percent rating under 
Diagnostic Code 9411, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The December 2003 statement by Dr. J.L.S. notes that the 
veteran was being treated at the VA outpatient clinic for 
PTSD, depressive disorder (not otherwise specified), age-
related cognitive decline, and alcohol abuse.  It was noted 
that the veteran's treatment included individual and group 
therapy as well as psychotropic medications.  Dr. J.L.S. 
stated that, while learning coping skills, the veteran was 
exhibiting a full-range of PTSD symptoms that seriously 
affect his social and occupational functioning.  It was noted 
that the veteran continued to experience intrusive 
recollections and nightmares of combat in Korea.  He had 
developed a phobia of flying.  The physician noted that the 
veteran was reporting depression with passive suicidal 
thoughts.  Dr. J.L.S. also stated that it appears the 
veteran's depression and alcohol abuse "are, as likely as 
not, caused by his PTSD symptoms."  His current level of 
functioning (or GAF score) according to DSM-IV was 48.

Based on the foregoing, the Board finds that the veteran's 
disability picture, prior to April 5, 2004, does not most 
nearly approximate the next-higher 100 percent rating under 
Diagnostic Code 9411.  The evidence does indicate serious 
PTSD symptoms, including, among others noted above, 
nightmares, hypervigilance, sleep disturbance, and 
exaggerated startle response.  However, it was also noted he 
was learning coping skills, and that his suicide thoughts 
were passive.  The Board finds that the foregoing PTSD 
symptoms have already been contemplated by the veteran's 
current 70 percent rating.  Moreover, there was no 
demonstration of gross impairment in thought processes or 
communication.  His reported GAF score of 48 is consistent 
with no more than serious impairment of social and 
occupational functioning.

In conclusion, from December 24, 2003 through April 4, 2004, 
the currently assigned 70 percent rating for PTSD 
appropriately reflects the veteran's disability picture and a 
higher evaluation is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Extraschedular consideration

Finally, for the rating periods on appeal discussed above, 
the evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Prior to December 24, 2003, an initial evaluation in excess 
of 50 percent for PTSD is denied.  

From December 24, 2003 through April 4, 2004, an initial 
staged evaluation in excess of 70 percent for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


